Citation Nr: 1647500	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-31 637	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for right foot hallux valgus.

3.  Entitlement to a compensable rating (prior to August 14, 2013) and a rating in excess of 30 percent (from August 14, 2013) for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1991 to March 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Columbia, South Carolina RO.  [A December 2013 rating decision granted an increased 30 percent rating for bilateral pes planus, effective August 14, 2013.  As that award did not represent a total grant of benefits sought on appeal, the claim for an increased evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).]

In January 2013, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of that hearing is in the record.  The Veteran was also scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in December 2015.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2016).

The Veteran had initiated appeals of denials of service connection for hemorrhoids, sleep apnea,  a right hip disability, and migraines.  A September 2012 rating decision granted service connection for hemorrhoids; an April 2013 rating decision granted service connection for sleep apnea (rated with asthma); and a December 2013 rating decision granted service connection for right hip tendonitis and for migraines.  Consequently, those matters are not before the Board.

The Veteran had also initiated appeals of denials of service connection for a left shoulder disability, left lower extremity spider veins, ingrown toenails, a right elbow disability, a left elbow disability, and a right ankle disability, as well as an increased rating for left knee degenerative joint disease.  However, following a September 2012 Statement of the Case addressing these issues, the Veteran did not file a timely substantive appeal (and he excluded these issues from the current appeal on his September 2012 VA Form 9).  Consequently, these matters are not before the Board.

Finally, the Veteran had also initiated an appeal of the denial of an increased rating for left foot hallux valgus.  However, following a February 2014 Statement of the Case addressing this issue, the Veteran did not file a timely substantive appeal.  Consequently, this matter is not before the Board.

The issues of service connection for insomnia and for right foot hallux valgus are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

For the entire period of claim (both prior to and from August 14, 2013), the Veteran's bilateral pes planus is shown to be severe in degree (when considering his complaints of pain and functional loss), manifested by objective evidence of pain on manipulation and use accentuated and indication of swelling on use.  However, such disability is not shown to be pronounced in degree (even when considering his complaints of pain, functional loss, and lack of improvement from orthotics), as no marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement or severe spasm of the tendo Achillis on manipulation has been shown at any time.


CONCLUSION OF LAW

For bilateral pes planus, a rating of 30 percent (but no higher) is warranted prior to August 14, 2013, and a rating in excess of 30 percent is not warranted at any time either prior to or from August 14, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.

For the issue of increased ratings for bilateral pes planus, VA's duty to notify was satisfied by a letter in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  The Veteran underwent pertinent VA examinations in December 2010 and August 2013 (and the Veteran has not alleged that his symptoms of bilateral pes planus disability have worsened since the most recent examination).  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's bilateral pes planus disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for bilateral pes planus, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim being decided.

The Board is grateful to the Veteran for his 20 years of honorable service.

The Veteran's bilateral pes planus has been rated under Code 5276, which provides the following ratings for acquired flatfoot (pes planus).  A 0 percent rating is warranted for mild bilateral pes planus, when symptoms are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate bilateral pes planus, when the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo Achillis and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276 (2016).

[The United States Court of Appeals for Veterans Claims (Court) has held that, when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'").  In particular, the Court has held that Code 5284 (for foot injuries, other) does not apply to the foot conditions (including pes planus) that are specifically listed under 38 C.F.R. § 4.71a.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  Therefore, because the Veteran's bilateral pes planus is specifically contemplated by Code 5276, the Board finds that the other diagnostic codes pertaining to the feet (i.e., Codes 5277 through 5284) are not applicable in the current case and will not be further discussed.]

For the entire period of claim (both prior to and from August 14, 2013), the Veteran's bilateral pes planus is shown to be severe in degree (when considering his complaints of pain and functional loss), manifested by objective evidence of pain on manipulation and use accentuated and indication of swelling on use.  However, such disability is not shown to be pronounced in degree (even when considering his complaints of pain, functional loss, and lack of improvement from orthotics), as no marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement or severe spasm of the tendo Achillis on manipulation has been shown at any time.

At a December 2010 VA general medical examination, the Veteran reported that the pain in his feet occurred constantly at a level 8 (out of 10), and was exacerbated by physical activity and relieved by rest and medication.  It was noted that his treatment for this condition consisted of custom orthotics.  He reported that his symptoms of foot pain, weakness, stiffness, swelling, and fatigue were present both at rest and while standing and walking.  He also described the functional impairment caused by this condition by saying that it was "very hard to walk without pain."  Examination of his feet at that time revealed slight tenderness bilaterally with palpation of the plantar surfaces of both feet, but did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The alignment of his Achilles tendon was noted to be normal bilaterally in weight-bearing and nonweight-bearing, and there was a slight degree of valgus and forefoot/midfoot mal-alignment bilaterally which could not be corrected by manipulation.  It was noted that his symptoms and pain were relieved by corrective shoe wear.  Contemporaneous x-rays of his feet revealed pes planus bilaterally.

A September 2011 private treatment record noted his complaints of worsening pain in both feet; that he could not tolerate arch supports in the past; and that his plantar feet were tender to palpation.  An October 2011 private treatment record noted his report that his bilateral foot pain was worsening; that he had pain in his feet at all times, but more severe while walking/standing for long periods of time; that he had a throbbing sensation in his feet while resting and that they were tender to touch; and that he had an abnormal heel strike and abnormal toe off, but no antalgic gait.  An October 2012 private treatment record noted his report of foot pain bilaterally, and that his custom orthotics (which he got approximately one year before) were never really comfortable for him and that he had not worn them in a few months.

At his January 2013 DRO hearing, the Veteran testified that his foot symptoms were "excruciating" (but in using this term, he did not specifically refer to any amount of pronation, tenderness, or inward displacement or spasm of the Achilles tendon).  He also testified that he felt as though the December 2010 VA examination was inadequate because the examiner did not review his records and because the examination itself was cursory.  In a January 2013 written statement, the Veteran's wife noted that the Veteran had had custom orthotics made three times and that these had provided no relief or had made his foot pain worse.

At an August 14, 2013 VA foot examination, the Veteran reported that the pain in his feet was constant and that his feet did swell at times.  It was noted that he used medication for his pain (which did help at times) and that he did not have any calluses on his feet.  He reported that he used custom orthotic inserts which did not help, and there was uneven shoe wear to the medial aspect of his shoes.  For both feet, he reported pain on use (and pain accentuated on use), pain on manipulation (and pain accentuated on manipulation), and swelling on use.  No characteristic (or any other) calluses on his feet were noted.  His symptoms were noted to not be relieved by arch supports.  It was noted that he did not have extreme tenderness of the plantar surface of either foot.  He had decreased longitudinal arch height on weight-bearing bilaterally.  There was no objective evidence of marked deformity of either foot and no evidence of marked pronation of either foot.  The weight-bearing line did not fall over or medial to either great toe, and he did not have "inward" bowing of the Achilles tendon or marked inward displacement or severe spasm of the Achilles tendon on manipulation.  Examination also revealed that his gait was normal and that he had pain to palpation of the plantar surfaces of both feet.  In terms of functional limitations, he stated that he was unable to walk more than 30 to 45 minutes at the beginning of the day which decreased to only a few minutes by the end of the day, and that he had the same limitations with standing.  It was further noted that he had no additional pain on range of motion or flare-ups in his feet, and that he had no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.

As outlined above, the evidence of record throughout the entire period being considered (i.e., both prior to and from August 14, 2013) documents that the Veteran's bilateral pes planus has been severe in degree (when considering his complaints of pain and functional loss), manifested by objective evidence of pain on manipulation and use accentuated and indication of swelling on use.  Specifically, as noted above, he reported an 8 out of 10 pain level in both feet, swelling in both feet, and that it was very hard to walk without pain, all as early as December 2010 (on VA examination at that time), and he continued to report worsening pain in his feet thereafter.  However, as no marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement or severe spasm of the tendo Achillis on manipulation has been shown at any time (even when considering his complaints of pain, functional loss, and lack of improvement from orthotics), his bilateral pes planus is not shown to be pronounced in degree (which is required for a rating in excess of 30 percent under Code 5276).  Accordingly, the Board finds that a rating of 30 percent is warranted prior to August 14, 2013, and that a rating in excess of 30 percent is not warranted at any time either prior to or from August 14, 2013.  See 38 C.F.R. § 4.71a, Code 5276; see also Fenderson, 12 Vet. App. at 119, 126-127.

Consideration has been given regarding whether referral of the claim to the Undersecretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptoms.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there is an exceptional disability picture that includes other related factors (such as marked interference with employment and frequent periods of hospitalization).  In such a case, the matter must be referred for consideration of an extraschedular rating.

Here, the schedular criteria provide for a rating in excess of that assigned for a greater degree of bilateral pes planus disability, but such greater degree of disability is not shown in this case.  The diagnostic criteria encompass all symptoms and related functional impairment of the bilateral pes planus disability shown during the period of time considered (and the disability was not shown to be pronounced at any time, for the reasons outlined above).  Therefore, those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

[The Board notes that a claim for a total disability rating based on individual unemployability (TDIU rating) due to the Veteran's service-connected bilateral pes planus (pursuant to Rice v. Shinseki) has not been raised by the record, as the evidence reflects that the Veteran is gainfully employed at the present time.]


ORDER

For bilateral pes planus, an increased rating (to 30 percent, but no higher) (prior to August 14, 2013) is granted, subject to the regulations governing payment of monetary awards; and a rating in excess of 30 percent (both prior to and from August 14, 2013) is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for insomnia and for right foot hallux valgus.

Service Connection for Insomnia

The Veteran states that he currently has an insomnia disability due to his military service and/or as secondary to his service-connected generalized anxiety disorder and/or service-connected sleep apnea.

The record reflects that the Veteran was treated in service in July 2009 for "sleep concerns;" he reported at that time that he felt tired all day, and it was noted that he had daytime fatigue and possible sleep apnea.  Prior to his service discharge, at a December 2010 VA psychiatric examination, he described having current symptoms of insomnia.  Specifically, he reported that he had had trouble sleeping for two years and that he just could not get to sleep.  The VA examiner noted that the Veteran's insomnia was part of his diagnosis of generalized anxiety disorder.  Thereafter, a January 2011 private treatment record (while the Veteran was still in service) noted that a psychiatric review of the Veteran was positive for insomnia.

Post-service, a November 2012 VA treatment record noted that the Veteran was instructed to "Titrate temazepam 30 mg nightly for improved efficacy with insomnia."

At his January 2013 DRO hearing, the Veteran testified that he had been reporting sleep problems for years and that he had been prescribed sleeping pills (at the VA Medical Center in Charleston, South Carolina) to help him go to sleep at night.

At present, it is unclear from the evidence of record as to whether the Veteran has had an insomnia disability at any time during the period of claim (as opposed to his insomnia being merely a symptom of another disability, such as generalized anxiety disorder or sleep apnea).

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for a psychiatric (or other appropriate, such as neurological) examination to ascertain whether he has had an insomnia disability at any time during the period of claim, as well as the likely cause of any such disability if present.

Service Connection for Right Foot Hallux Valgus

The Veteran states that he currently has right foot hallux valgus which began during his military service.

The record reflects that the Veteran had x-rays taken of his feet in service in October 2004 which revealed "hallux abductovalgus" bilaterally.  Prior to his service discharge, at a December 2010 VA general medical examination, he reported that he had constant pain in his feet and that he had been treated with custom orthotics.  X-rays taken at the time of the December 2010 VA examination showed that his right foot hallux valgus angle measured 14 degrees, which was characterized as normal, and no diagnosis of hallux valgus was provided for the right foot at that time.

Post-service, an October 2012 private treatment record noted that the Veteran's diagnoses included hallux valgus and that he had "bunion deformity," but it was not specified as to which side(s) these findings were referring to.  [The Veteran is already service-connected for left foot hallux valgus, which is not on appeal.]

At his January 2013 DRO hearing, the Veteran testified that he had been receiving treatment for both of his feet since 2004 and that his civilian doctor had told him that his feet were "identical" in terms of deformities, pain, and problems (and that this should have been shown by x-rays).  He stated that he felt as though the December 2010 VA examination was inadequate because the examiner did not review his records and the examination itself was "cursory."

At an August 2013 VA foot examination (which was focused on evaluating the Veteran's bilateral pes planus), the VA examiner did not comment at all with regard to the presence or absence of any right foot hallux valgus.

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for a foot examination to ascertain whether he has had right foot hallux valgus at any time during the period of claim, as well as the likely cause of such disability if present.


Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for any insomnia disability and/or right foot hallux valgus, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]  The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should arrange for a psychiatric (or other appropriate, such as neurological) examination of the Veteran to ascertain the likely cause of any insomnia disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify whether an insomnia disability entity is found or has been shown by the record during the period of claim.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely cause for any diagnosed insomnia disability.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that any identified disability was:

(i) incurred in, related to, or caused by any incident of the Veteran's military service (with consideration of the pertinent service treatment records, outlined above)? OR

(ii) caused or aggravated (the opinion must address aggravation) by his service-connected generalized anxiety disorder?  (Aggravation means the disability increased in severity beyond its natural progression.) OR 

(iii) caused or aggravated (the opinion must address aggravation) by his service-connected sleep apnea?  (Aggravation means the disability increased in severity beyond its natural progression.)

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

3. The AOJ should arrange for a foot examination of the Veteran to ascertain the likely cause of any right foot hallux valgus disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify whether a right foot hallux valgus disability entity is found or has been shown by the record during the period of claim.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above (including the October 2004 in-service x-rays which revealed hallux abductovalgus bilaterally).

(b) Please identify the likely cause for any diagnosed right foot hallux valgus disability.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (with consideration of the pertinent service treatment records, outlined above)?

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

4. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for insomnia and for right foot hallux valgus.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


